



EXHIBIT 10.2


MASTERCARD INCORPORATED
SCHEDULE OF NON-EMPLOYEE DIRECTORS’ ANNUAL COMPENSATION
Effective as of June 26, 2018
 
 
Non-employee Directors’ Annual Retainer 1,2,3
Role
Cash Compensation
Equity Compensation4
Chairman of the Board
$180,000
$275,000
Other Non-employee Directors
$100,000
$195,000
 
Committee Members’ Cash Annual Retainer 2,3
Role
Audit
Compensation
Nominating
Committee Chairman
$30,000
$25,000
$20,000
Other Committee Members
$15,000
$10,000
$10,000

1 Customary expenses for attending Board and committee meetings are reimbursed
and are not included as compensation. The annual retainer and any committee
retainer fees are prorated for partial year Board or committee service.
2 Cash compensation is paid in advance in January for the first half of the year
and in arrears in December for the second half of the year.
3 Non-employee directors, including the Chairman of the Board, are eligible to
defer all or part of their cash compensation into a non-qualified deferred
compensation arrangement. Directors who elect to defer cash compensation receive
earnings on their deferrals based on investment elections. None of the
investment options provides returns considered to be above-market or
preferential.
4 Annual stock grants are immediately vested and in the form of restricted stock
or deferred stock units under Mastercard’s Amended and Restated 2006
Non-Employee Director Equity Compensation Plan. Each director selects the form
of his or her award during an annual election process.


1